Citation Nr: 1038306	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-37 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his friend


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Board previously remanded this claim in September 2009 for 
the scheduling of a Travel Board hearing.  Such a hearing was 
conducted in May 2010, and a copy of the transcript is in the 
claims file.  

The Veteran testified during the May 2010 hearing that he was pro 
se and did not have a representative.  


FINDING OF FACT

The competent clinical, and competent and credible lay, evidence 
of record demonstrates that the Veteran's diabetes mellitus, type 
II, requires insulin, a restricted diet, and regulation of 
activities, throughout the rating period on appeal.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for diabetes mellitus, 
type II, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by a June 2006 letter 
that fully addressed all necessary notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  The letter also provided the 
criteria for assignment of an effective date and disability 
rating in the event of award of the benefit sought.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
records.  The Veteran and his two witnesses were provided an 
opportunity to set forth their contentions during the hearing 
before the undersigned Veterans Law Judge.  

The Veteran was afforded VA medical examinations in July 2007 and 
January 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA reports obtained in this case are more than adequate, as 
they are predicated on a reading of the Veteran's claims file and 
medical records, laboratory findings, and physical examinations.  
They consider all of the pertinent evidence of record, and the 
statements of the Veteran.  Additionally, they provide clinical 
findings which are pertinent to the criteria applicable for 
rating the Veteran's diabetes mellitus, type II.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, supra.

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Increased Schedular Evaluation 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the Veteran is entitled to staged ratings 
at any time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides that diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet warrants a 20 percent disability evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent disability 
evaluation.  A 60 percent rating is warranted for diabetes that 
requires insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. A 100 percent rating is 
warranted when the Veteran's diabetes requires more than one 
daily injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Diagnostic Code 
7913.

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities. 61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in DC 7913).  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted. Camacho v. Nicholson, 21 Vet. App. 360 
(2007). 

Note (1) states to evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  Note (2) states that when diabetes mellitus has been 
conclusively diagnosed, VA is not to request a glucose tolerance 
test solely for rating purposes.  Diagnostic Code 7913.

The Veteran contends that his diabetes mellitus interferes with 
his employment as a real estate appraiser.  He stated that he 
takes insulin twice a day.  Two or three times a week, his blood 
sugar level drops and he becomes very dizzy.  At times, he will 
also black out.  He is unable to do certain activities required 
of a real estate appraiser.  As a result, his wife has had to 
give up her own career as a real estate appraiser to accompany 
the Veteran on his jobs.  She gives him food when he feels an 
attack coming on.  She also needs to be with him because 
otherwise he would be passed out alone at a home or farm until 
evening when the home owners returned.  He states that without 
his wife with him, he would have needed ambulances and would have 
been hospitalized.  She does all the driving as she does not want 
him to have an attack while driving.  He stated that no doctor 
has directly told him to reduce his activity, but the reality is 
that his diabetes mellitus does limit what he can do.  

Based on a thorough review of the record, the Board finds that, 
with resolution of doubt in the Veteran's favor, evidence 
supports a 40 percent, and no higher, evaluation for the 
Veteran's diabetes mellitus, type II, throughout the rating 
period on appeal.  

VA treatment records dated during the appeal period reflect 
treatment for diabetes mellitus, including the use of insulin.  
The Veteran was advised to exercise or increase his amount of 
exercise in September 2006, January 2007 and March 2007.  

The Veteran was provided a VA examination for diabetes mellitus 
in July 2007.  The report provides that the examiner reviewed the 
Veteran's claims file, and sets forth the relevant history, the 
Veteran's subjective complaints, and the results of physical 
examination.  The report provides that the Veteran used insulin 
and followed a restricted diet.  It also provides that the 
Veteran was restricted in his ability to perform strenuous 
activities, in that he could not do any type of physical 
activity.  

The Veteran was provided another VA examination for diabetes 
mellitus in January 2009.  The report of this examination also 
provides that the Veteran used insulin and followed a restricted 
diet.  However, this report specifies that the Veteran was not 
restricted in ability to perform strenuous activities.  

The foregoing medical records are in equipoise as to whether the 
Veteran's diabetes mellitus requires or results in regulation of 
activities.  The Board finds that the July 2007 observation that 
the Veteran's diabetes mellitus restricted his ability to perform 
physical activity supports a finding that the Veteran's diabetes 
mellitus required a regulation of activities.  The Veteran's 
treatment records which show that on several occasions his 
treating VA health care providers advised him to exercise or 
increase his exercise, were dated prior to the July 2007 VA 
examination.  Further, although the January 2009 VA examination 
subsequently found that the Veteran's diabetes mellitus did not 
restrict his ability to perform strenuous activities, the report 
of the January 2009 VA examination provides that the Veteran's 
diabetes mellitus had significant effects on his occupation by 
causing lack of stamina, weakness or fatigue.  The Veteran and 
his wife offered competent testimony that the Veteran's diabetes 
mellitus rendered him unable to perform his job responsibilities 
by himself or properly take care of himself during an attack.  
His wife testified that as a result of the Veteran's diabetes 
mellitus, he could not appraise as many houses in a day as he 
once could.  She would also do the inside interior appraisal work 
because she was afraid of him falling on stairs, and because he 
preferred staying outside away from the homeowners in case he got 
an attack.  The Veteran and his wife are competent to report 
their lay observations, and the Board finds that their statements 
are credible in this regard.  

Moreover, to the extent that the Veteran or his witness can 
testify as to observable symptoms, see Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995), their testimony and observations are not 
outweighed by the VA outpatient treatment and examination 
reports, as discussed above.

In sum, the competent clinical, and competent and credible lay, 
evidence demonstrates that the Veteran's diabetes mellitus, type 
II, warrants an increased 40 percent schedular evaluation, and no 
higher, throughout the rating period on appeal.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Although the Veteran has 
reported episodes of ketoacidosis and hypoglycemic reactions 
requiring hospitalizations, such is not documented of record.  
Even if the Board were to find him to be competent and credible 
in this regard, there has been no demonstration that he has, as 
required for the next higher 60 percent evaluation, complications 
that would not be compensable if separately evaluated.  In this 
regard, the Board notes that separate service connection has been 
established for diabetic retinopathy, rated 10 percent disabling, 
and for bilateral lower extremity peripheral neuropathy, each 
separately rated 10 percent disabling. 



Extraschedular evaluation

The Court of Appeals for Veterans Claims has repeatedly held that 
entitlement to an extra-schedular rating is "always part" of an 
increased rating claim.  See Brambley v. Principi, 17 Vet. App. 
20, 23 (2003); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  The VA schedule of 
ratings will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extra-schedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards."  If exceptional circumstances 
are found, the matter must be referred to the Under Secretary for 
Benefits or the Director of Compensation and Pension Services for 
consideration of assignment of an extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(1).

In this case, the evidence does not demonstrate that the 
Veteran's service-connected diabetes mellitus, type II, results 
in "marked" interference with employment, beyond that 
contemplated in the currently assigned 40 percent evaluation.  
Additionally, the record does not demonstrate that the diabetes 
mellitus has resulted in frequent periods of hospitalization.  As 
such, the Board does not find that the case presents such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular standards.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also 
Barringer v. Peake, 22 Vet. App. 242 (2008).  Thus, the Board 
does not find that this case warrants referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, for consideration of the assignment of an extra-
schedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 
(1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).

ORDER

An increased evaluation of 40 percent for diabetes mellitus, type 
II, is granted, subject to the applicable law and regulations 
governing payment of monetary benefits. 



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


